t c summary opinion united_states tax_court keith t and geraldine a bowers petitioners v commissioner of internal revenue respondent docket nos 8191-00s filed date 10437-01s kevin g vanginderen for petitioners karen nicholson sommers for respondent powell special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed unless otherwise indicated subsequent section reference sec_1 are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority by separate notices of deficiency respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively the issues are the value of a condominium sold by petitioners in the taxable_year to the u s army corps of engineers the corps under the so-called housing assistance program and whether petitioners are entitled to various deductions claimed on their and federal_income_tax returns petitioners resided in paso robles california at the time they filed the petitions in these cases we note initially that most of the disputed issues concern petitioner geraldine a bowers hereinafter petitioner neither she nor petitioner keith t bowers appeared at the trial this is particularly troublesome here because petitioners have the burden of establishing that respondent’s determinations are erroneous rule a 293_us_507 accordingly while the parties executed a stipulation of facts there are unfortunately gaps in the record that are sometimes crucial petitioners have not satisfied the requirement to shift the burden_of_proof to respondent under sec_7491 background income petitioner owned a condominium in garden grove california on date she sold the condominium to the corps under the homeowners assistance program hap petitioner’s mortgage debt at that time was dollar_figure hap is a federal program administered by the corps that aids military personnel who own residences at or near military posts or bases that are being closed or significantly reduced in size which results in a significant decline in property values and who are consequently unable to sell their residences see u s c sec petitioner’s condominium had a current fair_market_value of dollar_figure and the corps paid off the amount of the mortgage debt of dollar_figure in short petitioner compromised the debt by surrendering property that had a fair_market_value of dollar_figure the fair_market_value was based on two appraisals for in addition to her regular form_w-2 wage and tax statement the corps issued petitioner another form_w-2 showing that petitioner had received income of dollar_figure reflecting the difference between the mortgage debt compromised and the fair_market_value of the property surrendered petitioners disclosed all figures are rounded to the nearest dollar the record does not explain the difference between the amount shown on the form_w-2 and the amount of the compromised continued that amount on their income_tax return but did not include it in income in the notice_of_deficiency for respondent included the dollar_figure in petitioners’ gross_income and miscellaneous deductions during and petitioner was employed as a chief warrant officer with the california army national guard and was on active_duty on date she was ordered to attend flight school at fort rucker alabama from date to date she was then ordered to proceed to clarksburg west virginia for further training the amounts claimed by petitioners as miscellaneous deductions pertaining to petitioner’s employment during and and the amounts allowed by respondent are as follows claimed allowed rent uniforms etc books and publications flight exams telephone educational expenses vehicle expenses dollar_figure dollar_figure big_number -0- -0- -0- -0- big_number big_number -0- books and publications uniforms etc telephone big_number -0- -0- continued debt the notice_of_deficiency for uses the form_w-2 amount and petitioners have not disputed that amount educational expenses office supplies depreciation vehicle expenses travel_expenses big_number big_number big_number -0- -0- -0- -0- -0- during petitioner keith t bowers was a construction superintendent the amounts claimed by petitioners as miscellaneous deductions pertaining to petitioner keith t bowers’s employment during and the amounts allowed by respondent are as follows uniforms union dues tools claimed allowed dollar_figure -0- -0- dollar_figure with respect to the vehicle expenses pertaining to petitioner’s employment it appears that these expenses were incurred for transportation to and from petitioner’s national guard drills in this regard petitioner presented a letter from the adjutant of her guard unit stating that petitioner was not entitled to reimbursement from the national guard for drill mileage petitioner’s orders to go to fort rucker alabama and to proceed then to clarksburg west virginia provided that she was entitled to reimbursement for her travel_expenses and there is no evidence of other expenses pertaining to travel regarding the educational expenses it appears that these expenses were incurred by petitioner in and obtaining a bachelor of arts degree in history from the california state university at long beach in a letter to petitioner’s counsel petitioner’s former unit commander stated that continued civilian education in the military is necessary for an officer to retain their current position improve their skills and maintain longevity in the military the record is devoid of evidence concerning the adjustments made to the miscellaneous deductions claimed with regard to petitioner keith t bowers rental expense in petitioner owned a trailer pad in stapleton alabama on their income_tax return petitioners deducted dollar_figure for auto and travel_expenses respondent disallowed the deduction petitioners introduced into evidence a copy of an airline ticket receipt for dollar_figure reflecting travel from california to dothan alabama the record otherwise is devoid of evidence concerning this deduction interest_income respondent determined that petitioners received interest_income of dollar_figure that was not reported on petitioners’ income_tax return the parties stipulated that forms 1099-int interest_income were issued by various financial institutions in this amount and petitioners offered no evidence as to the reason the dollar_figure should not be included in income charitable_contribution_deduction petitioners claimed a charitable_contribution_deduction of dollar_figure respondent disallowed dollar_figure of the claimed deduction respondent concedes that petitioners are entitled to an additional deduction in the amount of dollar_figure there is no evidence that supports any additional deduction tax_return preparation and legal fees petitioners claimed a miscellaneous deduction of dollar_figure for a tax_return preparation expense respondent disallowed dollar_figure of the amount claimed there is no evidence that supports any additional deduction petitioners claimed a deduction of dollar_figure for legal fees respondent disallowed the deduction there is correspondence in the record between john r mccabe an attorney representing petitioner and the corps concerning the value of the property purchased by the corps discussed above discussion income petitioners do not dispute that there was income resulting from the exchange of the house and property for the discharge of the mortgage indebtedness see sec_61 they question however the determination by the corps that the fair_market_value of the property was dollar_figure at the time of the transfer respondent adopted the determination of the corps the determination of value is based on two appraisals by qualified real_estate appraisers--one for dollar_figure and the other for dollar_figure petitioners have offered no evidence that these appraisals do not reflect the fair_market_value of the property and we sustain respondent’s determination and miscellaneous deductions petitioners contest the disallowance of only two of the purported deductions--vehicle and educational expenses with regard to the vehicle expenses these expenses as we understand arise from transportation to and from petitioner’s national guard drills and as such are expenses_incurred for commuting to and from work such expenses are not deductible see 326_us_465 with regard to the deductions for educational expenses generally expenses of obtaining an undergraduate degree are considered personal expenses and as such are not deductible sec_262 see 51_tc_243 the regulations however provide that the expenses are deductible if the education meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs petitioner contends that she meets these requirements based on the statement of her former unit commander in a letter that stated continued civilian education in the military is necessary for an officer to retain their current position improve their skills and maintain longevity in the military putting aside the hearsay problems we do not find that statement persuasive petitioner does not refer to any applicable law or regulations that required her to obtain a college degree as required by the regulations and we know of no such requirement rather it appears that the national guard as do all military organizations strongly support and encourage education for its soldiers this however does not comply with the requirements of the department of treasury regulations see baker v commissioner tcmemo_1971_278 kinch v commissioner tcmemo_1971_117 we sustain respondent’s determinations with respect to the remaining miscellaneous deductions claimed for both taxable years there simply is no evidence to indicate that respondent’s determinations are erroneous and we sustain those determinations as well rental expense interest_income charitable_contribution_deduction and tax_return preparation and legal fees as noted in our statement of facts with one exception petitioners either have not addressed or have offered no evidence contravening respondent’s determinations as to the other adjustments in the notices of deficiency we see no reason to reiterate each adjustment nor the reason that we sustain each adjustment the one exception to this concerns the legal fees deducted in it is clear that petitioner retained john r mccabe an attorney to represent her with respect to the determination of the value of the property purchased by the corps that value had a direct impact on the amount of income that she recognized during furthermore from the correspondence in the record it would appear that the amount of fees deducted dollar_figure was reasonable for the services performed we find therefore that petitioners are entitled to a deduction of dollar_figure for legal fees under sec_212 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent for the taxable_year at docket no 8191-00s and decision will be entered under rule for the taxable_year at docket no 10437-01s
